--------------------------------------------------------------------------------

Adopted by the Compensation Committee on February 23, 2011
 


Scientific Learning Corporation
2011 Management Incentive Plan


 
Plan Name: Scientific Learning (the “Company”) FY 2011 Management Incentive Plan
(“the Plan”)
 
Purpose:  To provide significant cash awards to participants for the achievement
and over-achievement of the Company’s collective financial goals, as well as
each participant’s individual goals.
 
Participants: All executives, vice presidents, senior directors, directors,
senior managers and selected manager-level employees, except that (a) the
regional sales directors, who are included in sales incentive compensation
plans, are excluded from this Plan; and (b), persons who participate in the 2011
Technical Incentive Plan are excluded from this Plan.  If an employee is
potentially eligible under both the Management Incentive Plan and the Technical
Incentive Plan, the Vice President of Human Resources will determine to which
plan the employee will be assigned.  The estimated number of participants in
2011 is approximately 39.
 
Target and Maximum Levels:  Target awards are intended to deliver market-level
incentive compensation at 100% achievement of goals.  Awards increase for
overachievement.


 
 
Title
 
Target Award
(% of Base Salary Awarded at 100% Achievement of Goals)
   
Maximum Award
(Max % of Base Salary Awarded
 on Overachievement)
 
CEO
  55%     110%  
SVP, Sales and Services
  50%     100%  
CFO
  45%     90%  
Chief Scientist, Other Senior VPs
  35%     70%  
Chief Ed Officer, Other VPs
  30%     60%  
Senior Directors
  25%     50%  
Directors
  20%     40%  
Senior Managers
  15%     30%  
Managers
  10%     20%  

 
Goals: All Participants in the Plan will have shared Company financial goals and
individual goals closely related to the Participant’s own area of
responsibility.
 
Weighting of Shared Goals and Individual Performance
 
Goal
 
% of Target Award Allocated to Goal
 
Shared company financial goals
  70%  
Individual performance
  30%  

 
SLC Confidential
 Page 1 of 3

 
 

--------------------------------------------------------------------------------

 
 
Adopted by the Compensation Committee on February 23, 2011
 
Shared Company Financial Goals
Shared Company financial goals for the 2011 Plan are Booked Sales and EBITDAS.
The entry, target and maximum levels for those goals are as established by the
Compensation Committee.


Until the entry level for both financial goals is achieved, no financial goals
bonus is paid.   The percentage of the financial goals target bonus to be paid
will range from 10%, once the minimum Booked Sales and EBITDAS entry levels are
exceeded, to a maximum of 200%, when the maximum Booked Sales and EBITDAS are
achieved. The percentage will increase from 10% to 200% as Booked Sales and
EBITDAS increase.  EBITDAS achievement is weighted slightly more than Booked
Sales achievement in determining the amount of the bonus.
 
Individual Goals
Individual goal performance under the 2011 Plan is based on the following:
 
·
Achievement (on a rating scale of 1.0 to 5.0) of agreed-upon individual goals
closely related to the Participant’s area of responsibility.  These goals will
be agreed in writing between the Participant and his/her manager.

 
·
Below 75% individual goal achievement (weighted average rating of 2.5), no
individual goal achievement bonus is paid.  At 100% individual goal achievement
(weighted average rating of 3.0), 100% of the individual goal achievement target
bonus is paid.  At 200% individual goal achievement (weighted average rating of
5.0), the 200% maximum for the individual goal achievement target bonus is
paid.  From the 100% individual goal achievement level (weighted average rating
of 3.0), the award earned scales ratably up to the maximum or down to the
minimum in increments of 2.5% (corresponding to weighted average rating
increments of 0.05).



Customization and Final Calculation
Weighting and definition of goals may be customized for specific positions. The
amount of bonus for shared company financial goals will be calculated after the
2011 audited financial results are available.  The final calculation of the
bonus, including any rounding, will be in the sole and absolute discretion of
the Company’s CFO, with approval by the CEO.


With the approval of the Compensation Committee of the Board of Directors, the
CEO may adjust the calculated amount of the individual goal achievement bonus
for Leadership Team members and Officers (other than the CEO) to reflect the
relative difficulty or strategic importance of that executive’s goals compared
to the goals of other Leadership Team members and Officers. The Compensation
Committee may adjust the calculated amount of the individual goal achievement
bonus for individual performance for the CEO for the same reasons.
 
Definitions:
 
 
·
Base Salary: Participant’s base salary as of 12/31/11.

 
·
EBITDAS:  Earnings before interest, taxes, depreciation, amortization and stock
compensation expense, determined in accordance with SLC’s audited financial
statements for 2011.

 
·
Booked Sales:  Booked sales in 2011, determined in accordance with SLC’s audited
financial statements for 2011.

 
SLC Confidential
 Page 2 of 3

 
 

--------------------------------------------------------------------------------

 
 
Adopted by the Compensation Committee on February 23, 2011
 
General Provisions:
 
 
1.
The Plan will be administered by Scientific Learning, which reserves the right
to, at any time, amend, interpret, or terminate the Plan, in whole or in
part.  The obligations of the Company as set forth in this document shall be
subject to modification in such manner and to such extent as the Compensation
Committee of the Board of Directors deem necessary, or as may be necessary to
comply with any law, regulation or governmental order pertaining to
compensation. The Compensation Committee has discretion to pay awards to reflect
achievement even if specific goals are not met.

 
 
2.
Death or Disability.  If a Participant dies or becomes disabled prior to the
date the awards are paid, his/her cash payment amount will be prorated to
include only the full fiscal quarterly periods for which the Participant was an
active Scientific Learning employee.  For the purposes of this Plan “disability”
means that as a result of physical or mental incapacity the Participant is
unable to perform his or her duties on a full-time basis for a period of 120
consecutive days. In the case of death, the payment amount will be paid to the
Participant’s estate according to applicable law and established guidelines and
practices.

 
 
3.
Paid or Unpaid Leave.  If a participant is on paid or unpaid leave of absence in
2011, his/her cash payment amount will be prorated to exclude that time he/she
was on such leave.

 
 
4.
Participants hired or promoted into a MIP eligible position prior to October 1,
2011 will be eligible for a pro-rated award (unless otherwise agreed to, in
writing, at the time of the employment action).

 
 
5.
Except as provided in paragraphs 2 or 3 above, Plan Participants must be
employed by Scientific Learning at the time that the award is no longer subject
to a risk of forfeiture in order to receive payment of an award under this Plan.

 
 
6.
Awards will be paid in the first quarter of 2012, following the completion of
the 2011 audit, provided that all awards shall be paid within two and one-half
months following the end of the calendar year in which the awards are no longer
subject to substantial risk of forfeiture.

 
 
SLC Confidential
 Page 3 of 3

 
 

--------------------------------------------------------------------------------
